412 F.2d 1407
Application of Louise H. BROWN and Ronald Swidler.
Patent Appeal No. 8075.
United States Court of Customs and Patent Appeals.
July 24, 1969.

James W. Geriak, Lyon & Lyon, Los Angeles, Cal. (Douglas E. Olson, Los Angeles, Cal., of counsel), for appellants.
Joseph Schimmel, Washington, D. C. (Raymond E. Martin, Washington D. C., of counsel), for the Commissioner of Patents.
Before WORLEY, Chief Judge, RICH, ALMOND and BALDWIN, Judges.
On Petition For Rehearing
PER CURIAM.


1
By order of the court, appellants' petition for rehearing is granted only to the extent of changing the language of the original opinion dated February 20, 1969, 406 F.2d 780, 56 CCPA ___, as follows:


2
In line two of page 3 of the opinion, change "olefin" to "olefinic acid."


3
Delete the first eleven lines of the text on page 5 of the opinion, and insert therefor:


4
"examiner and the board deprives us of the benefit of their views on that particular issue and we do not consider it. In re Fong, 54 CCPA 1482, 378 F.2d 977, 154 U.S.P.Q. (BNA) 25; In re Moureau, 52 CCPA 1363, 345 F.2d 595, 145 U.S.P.Q. (BNA) 452. In any event, appellants' disclosure speaks of times "from as long as several days to as short as * * * a few seconds."


5
The difference between Schirm and Perkins with regard to the presence of water, does not, we feel, have the significance which appellants attempt to attribute to it. Viewing the teachings of Schirm and Perkins as a whole, it seems to us that, when alkylating a phenol with an olefin or substituted olefin containing at".


6
ALMOND, J., joins in this order but adheres to his original concurrence.